Detailed Action

Effective Filing Dates of the Claims

The effective filing date of independent claims 1, 8 and 16 and their dependent claims is May 19, 2020 because claims 1, 8 and 16 have limitations that have only been disclosed in the application filed on May 19, 2020.

Response to Arguments

Applicant’s arguments, filed on March 9, 2022, with respect to 1, 8 and 16 have been fully considered and are persuasive [see applicant’s arguments pg. 11, pg. 12 L. 1-7].  However, the claims are rejected in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Lawrence et al. (US-6,393,341) and Sorensen (US-10,414,357).

In regards to claim 1, Fukasawa teaches a system for enabling communication between various remote electrical devices [fig. 9]. Fukasawa teaches that the system comprises a Server comprising one or more Server Processors and one or more Server Non- transitory Processor Readable Media [fig. 9 element 30 and 40, fig. 21 and 22]. Also, Fukasawa teaches that the system comprises a Client comprising one or more Client Processors and one or more Client Non- transitory Computer Readable Media [fig. 2, fig. 7, fig. 8, fig. 9 element 200, par. 0070]. Fukasawa further teaches that the Client can be configured to request data from the End Device [par. 0091, par. 0146 L. 4-7]. This teaching means that the one or more Client Non-transitory Computer Readable Media having instructions stored thereon that when executed by the one or more Client Processors implement a Polling Process that is configured to read data. Furthermore, Fukasawa teaches that the Client is able to transmit data to the server when the Client determines that the data indicates an abnormal condition [par. 0184 L. 1-7, par. 0185 L. 7-14]. This teaching means that the Client Non-transitory Computer Readable Media having instructions stored thereon that when executed by the one or more Client Processors implement a Business Logic that identifies events and/or conditions and generates asynchronous alerts to the Server. Also, Fukasawa teaches that the system comprises an End Device that is able to transmit data to the client [fig. 9 elements 10, 52, 54, 56, par. 0063, par. 0182 L. 1-9]. This teaching means that the End Device comprises one or more End Device Processors and one or more End Device Non-transitory Computer Readable Media, the End Device Non-transitory Computer Readable Media having instructions stored thereon that when executed by the one or more End Device Processors implement a Send Operation configured to send End Device Data. Furthermore, Fukasawa teaches that the End Device can receive requests for data and instructions commanding a change in its operation from the client [par. 0091, par. 0146 L. 4-7, par. 0200, par. 0207, par. 0209]. This teaching means that the End Device Non-transitory Computer Readable Media have instructions stored thereon that when executed by the one or more End Device Processors implement a Receive Operation configured to receive Client Data, and a Configuration Operation configured to change one or more End Device Parameters controlling one or more End Device Functions and/or End Device Settings.
Fukasawa further teaches that a different protocol is used by the client to communicate with the end devices than the protocol used to communicate with the server [fig. 10 elements 70, 72 and 74, par. 0184 L. 1-7]. However, the Fukasawa does not teach that the server implements a GUI and that the client is configured to translate messages from the server and transmit the translated messages to the end device.
On the other hand, Lawrence teaches that the device/client that is located between the server and the end device and that permits communication of data between the server and the end device can be configured to translate messages directed to the end device from the server and transmit the translated messages to the end device [fig. 2 element 20, fig. 3 interface, col. 3 L. 32-42 and L. 45-52, col. 4 L. 10-13]. Furthermore, Lawrence teaches that the server implements a GUI [col. 3 L. 35-39, col. 5 L. 16-21]. This teaching means that the one or more Server Non-transitory Processor Readable Media have instructions stored thereon that when executed by the one or more Server Processors implement a Graphical User Interface (GUI).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lawrence’s teachings of a client being able to translate messages from the server and of a server implementing a GUI in the system taught by Fukasawa because it will permit a server to transmit messages to the end device even when the end device uses a different protocol. A GUI will permit a user to access data from the server.
The combination of Fukasawa and Lawrence further teaches that the Send Operation is configured to send the End Device Data to the Client [see Fukasawa par. 0063, par. 0182 L. 1-9]. Also. Fukasawa teaches that the Configuration Operation is configured to change one or more End Device Parameters based on instructions received from the Client [par. 0209].  
The combination of Fukasawa and Lawrence teaches that a command, such as a command to transmit end device data, can be sent to the end device from the server, and that the server can implement a GUI in order to permit access to the client device data [see Lawrence col. 3 L. 35-42, col. 5 L. 16-22]. However, the combination does not explicitly teach that the GUI is used to initiate the command.
On the other hand, Sorensen teaches that GUI of a server can be used by a user to initiate a desired command to be sent to the End Device via the server [abstract L. 8-14, col. 4 L. 33-36 and L. 39-42, col. 6 L. 17-23, col. 8 L. 55-60, col. 16 L. 37-41].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Soresen’s teachings of using GUI to initiate commands to be sent to the End Device in the system taught by the combination because it will permit a user to control the end devices from a remote location.

In regards to claim 2, the combination of Fukasawa, Lawrence and Sorensen, as applied in claim 1 above, further teaches that the End Device is an Electric Meter Assembly comprising an Electric Meter configured to monitor and record electricity usage [see Fukasawa fig. 9 element 10].  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Lawrence et al. (US-6,393,341) and Sorensen (US-10,414,357) as applied to claim(s) 2 above, and further in view of Pruehs et al. (US-8,547,686).

In regards to claim 3, the combination of Fukasawa, Lawrence and Sorensen, as applied in claim 2 above, does not teach that the Electric Meter Assembly comprises a Support Platform including at least one Transformer coupled to the Support Platform.
On the other hand, Pruehs teaches that an Electric Meter Assembly can comprise a support platform including at least one transformer coupled to the support platform [fig. 1 element 20 (support platform), fig. 2 element 70 (transformer), fig. 4 elements 114 and 116 (transformers)].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Pruehs’ teachings of the electric meter having a support platform and a transformer in the system taught by the combination because it will permit the electric meter to be used in high current applications.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Lawrence et al. (US-6,393,341), Sorensen (US-10,414,357) and Pruehs et al. (US-8,547,686) as applied to claim(s) 3 above, and further in view of Davis et al. (US-2019/0101411).

In regards to claim 4, the combination of Fukasawa, Lawrence, Sorensen and Pruehs, as applied in claim 3 above, further teaches that the Electric Meter Assembly comprises a Socket Housing coupled to the Support Platform [see Pruehs fig. 2 element 72]. Also, the combination teaches that the Socket Housing comprises a Socket Interface extending from a top side of the Socket Housing [see Pruehs fig. 1 element 60, fig. 2 element 86].
The combination does not teach a Secondary Housing at least partially enclosed within the Socket Housing, the Secondary Housing including at least one CT Shunt and at least one Switch Assembly including an Actuator Shaft extending through the top side of the Socket Housing.
On the other hand, Davis teaches that an electric meter can comprise a Secondary Housing at least partially enclosed within the Socket Housing, the Secondary Housing including at least one CT Shunt and at least one Switch Assembly including an Actuator Shaft extending through the top side of the Socket Housing [fig. 18A and 18B, par. 0133 L. 1-6, par. 0134 L. 1-21].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Davis’ teachings of the electric meter having CT shunt and a switch assembly in the system taught by the combination because it will permit reduce a voltage to a level the meter can use and also permit electrical flow when the meter is detached from the socket interface.

In regards to claim 5, the combination of Fukasawa, Lawrence, Sorensen, Pruehs and Davis, as applied in claim 4 above, further teaches that the Electric Meter is coupled to the Socket Interface; and wherein the Electric Meter is removable [see Pruehs col. 4 L. 66-67, col. 5 L. 1-3, col. 7 L. 15-23, see Davis par. 0134 L. 12-15].  

In regards to claim 6, the combination of Fukasawa, Lawrence, Sorensen, Pruehs and Davis, as applied in claim 5 above, further shows the claimed CT shunt and Actuator shaft coupled to each other [see Davis fig. 18 B elements 1805 and 1820]. Figure 9B of the instant application shows the claimed structure, which is the same structure taught by the combination [see Davis fig. 18B compared with fig. 9B of the instant application]. Therefore, the combination teaches the at least one Actuator Shaft is configured to be coupled to the at least one CT Shunt via at least one Roller Contact.  

In regards to claim 7, the combination of Fukasawa, Lawrence, Sorensen, Pruehs and Davis, as applied in claim 5 above, further the at least one Actuator Shaft [see Davis fig. 18B element 1820]. Figure 9B of the instant application shows the claimed structure, which is the same structure taught by the combination [see Davis fig. 18B compared with fig. 9B of the instant application]. Therefore, the combination also teaches that the at least one actuator shaft is supported within a spring in a plunger housing, the spring positioned in a cavity of the plunger housing and extending coupled to a contact of the at least one actuator shaft.  


Claim(s) 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Lawrence et al. (US-6,393,341), Sorensen (US-10,414,357)  and Demirli et al. (US-10,957,335).

In regards to claim 8, the combination of Fukasawa, Lawrence and Sorensen, as shown in claim 1 above, teaches the claimed system. Furthermore, the combination teaches that the Client comprises at least one router [see Fukasawa par. 00330 L. 1-3, par. 0332 L. 1-3]. Also, the combination teaches that the receive operation is configured to receive Server Data [see Lawrence col. 3 L. 35-42 and L. 45-47, see Sorensen abstract L. 8-14, col. 4 L. 33-36 and L. 39-42, col. 6 L. 17-23, col. 8 L. 55-60, col. 16 L. 37-41].
The combination does not teach that the server comprises a virtual machine.
On the other hand, Demirli teaches that a Server can comprise a Virtual Machine running at least one Operating System to perform its functions [col. 29 L. 27-33].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Demirli’ teachings of implementing a server using a virtual machine in the system taught by the combination because a server using virtual machine will perform its functions in a reliable and secure manner.

In regards to claim 9, the combination of Fukasawa, Lawrence, Sorensen and Demirli, as applied in claim 8 above, further teaches that the one or more End Devices comprise an Electric Meter Assembly [see Fukasawa fig. 9 element 10].

In regards to claims 10-15, the combination of Fukasawa, Lawrence, Sorensen and Demirli, as applied in claim 8 above, does not explicitly teach that the one or more end devices are the claimed devices or systems. However, the combination clearly teaches that the system can be used to monitor or control a variety of devices and/or systems [see Fukasawa fig. 9 elements 10, 52, 54 and 56, par. 0173 L. 2-5, par. 0176 L. 1-5]. Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have used the system to monitor any desired device or system including the claimed devices and systems because it will permit a user or system to monitor and control those devices and systems remotely. 

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Lawrence et al. (US-6,393,341), Sorensen (US-10,414,357) and Porter et al. (US-10,868,425).

In regards to claim 16, the combination of Fukasawa, Lawrence and Sorensen, as shown in claim 1 above, teaches the claimed system.
Furthermore, the combination further teaches that the configuration operation is configured to change the one or more End Device parameters based on instructions received via GUI from the server [see Sorensen abstract L. 8-14, col. 6 L. 17-23, col. 8 L. 55-60, col. 16 L. 37-41]. This teaching means that the server can receive requests that includes data for the End Device. However, the combination does not teach that the server receives the aforementioned request from a SCADA system using an API. 
On the other hand, Porter teaches that a server can comprise an API that will permit the server to receive requests that include instructions for the end devices from a SCADA system [col. 6 L. 61-67, col. 7 L. 1-6 and L. 30-35]. This teaching means that the instructions at the server comprises an API and the API is configured to receive a request from a Supervisory Control and Data Acquisition (SCADA) system that includes data for the End Device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Porter’s teachings of using an API to receive instructions from a SCADA system in the system taught by the combination because it will permit the system to be controlled from other systems that are remotely located.
 
In regards to claim 20, the combination of Fukasawa, Lawrence, Sorensen and Porter, as applied in claim 16 above, further teaches that the End Device is an Electric Meter Assembly comprising an Electric Meter configured to monitor and record electricity usage [see Fukasawa fig. 9 element 10].  
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Lawrence et al. (US-6,393,341), Sorensen (US-10,414,357) and Porter et al. (US-10,868,425) as applied to claim(s) 16 above, and further in view of Taira et al. (US-2013/0173079).

In regards to claim 17, the combination of Fukasawa, Lawrence, Sorensen and Porter, as applied in claim 16 above, further teaches that the one or more End Devices are connected to the Client [see Fukasawa fig. 9 elements 52, 54, 56 and 200].
The combination also teaches that the client is configured to perform actions against the connected one or more end devices based on received information [par. 0209]. However, the combination does not teach that the actions are based on a schedule.
On the other hand, Taira teaches that the client device can control the connected end devices based on a schedule received by the client [par. 0037 L. 7-16]. This teaching means that the Client comprises a Background Process configured to perform scheduled actions against the connected one or more End Devices.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Taira’s teachings of controlling the end devices based on a schedule in the system taught by the combination because it will permit the system to control the end devices at a desired times without sending instructions to the client every time end device needs to be controlled. 

In regards to claim 18, the combination of Fukasawa, Lawrence, Sorensen, Porter and Taira, as applied in claim 17 above, further teaches that the schedules can be configured by a user [see Taira par. 0037]. This teaching means that the background process is configurable. The combination does not teach that a flat file is used to perform configuration. However, the examiner takes official notice that flat files are well known in the art. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have used flat files to perform configuration in the system taught by the combination because flat files occupy less space, are easy to understand and requires less hardware and software components.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-2018/0278091) in view of Lawrence et al. (US-6,393,341), Sorensen (US-10,414,357), Porter et al. (US-10,868,425) and Taira et al. (US-2013/0173079) as applied to claim(s) 17 above, and further in view of Agostinacchio et al. (US-9,851,960).

In regards to claim 19, the combination of Fukasawa, Lawrence, Sorensen, Porter and Taira, as applied in claim 17 above, does not teach that the Background Process comprises deleting Client Subscriptions that have not renewed within a configurable time period.  
On the other hand, Agostinacchio teaches the concept of deleting client subscriptions that have not been renewed within a configurable time period [col. 4 L. 56-62].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Agostinacchio’s teachings of deleting subscriptions that have not been renewed in the background process taught by the combination because it will permit the system to delete information that is no longer needed.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Petite et al. (US-8,410,931) teaches a gateway device between a server and an end device that translates messages received via GUI from the server to be delivered to the end device [col. 6 L. 43-50, col. 10 L. 42-50].

Niemi et al. (CA-3,050,267A1) teaches a GUI that can be used to transmit commands from a server to an electricity meter [fig. 2, par. 0015 L. 1-3 and L. 6-8, par. 0016].





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685